
	

114 S2652 IS: To extend the authorization of the Highlands Conservation Act.
U.S. Senate
2016-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2652
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2016
			Mrs. Gillibrand (for herself and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To extend the authorization of the Highlands Conservation Act.
	
	
		1.Extension of highlands conservation act
 (a)Extension of Land Conservation Partnership Projects in the Highlands RegionSection 4(e) of the Highlands Conservation Act (Public Law 108–421; 118 Stat. 2377) is amended by striking 2014 and inserting 2021.
 (b)Extension of Forest Service and USDA Programs in the Highlands RegionSection 5(c) of the Highlands Conservation Act (Public Law 108–421; 118 Stat. 2378) is amended by striking 2014 and inserting 2021.
			
